NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                    COWAN LAMAR BROWN, Appellant.

                              No. 1 CA-CR 22-0093
                                 FILED 8-25-2022


            Appeal from the Superior Court in Maricopa County
                         No. CR2018-158216-001
               The Honorable Margaret B. LaBianca, Judge

                                   AFFIRMED


                                    COUNSEL



Maricopa County Public Defender’s Office, Phoenix
By Jennifer Roach
Counsel for Appellant



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge James B. Morse Jr. and Judge Michael J. Brown joined.
                             STATE v. BROWN
                            Decision of the Court

P E R K I N S, Judge:

¶1            Cowan Lamar Brown timely appealed the superior court’s
restitution order in accordance with Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Brown’s counsel has searched the
record and found no arguable question of law that is not frivolous. See
Anders, 386 U.S. at 744; see also State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App.
1999). Brown did not file a supplemental brief in propria persona.

¶2             Our obligation is to review the entire record for reversible
error, Clark, 196 Ariz. at 537, ¶ 30, viewing the evidence in the light most
favorable to sustaining the convictions and resolving all reasonable
inferences against Brown. See State v. Guerra, 161 Ariz. 289, 293 (1989). After
reviewing the entire record, we find no error.

           FACTUAL AND PROCEDURAL BACKGROUND

¶3            In June 2021, a jury found Brown guilty of second-degree
murder, and the superior court sentenced Brown to 22 years’ imprisonment
with 932 days of pre-sentence incarceration credit. Brown waived his
presence for future restitution hearings. The State later sought restitution to
be paid to the victim’s compensation bureau (“Bureau”), for Mother’s
transportation expenses and the victim’s funeral. Brown’s counsel did not
object to the State’s restitution documentation, which showed the Bureau
paid $1,485.29 total to Mother, but the amount paid for the funeral was less
than the total cost of the funeral.

¶4            A witness for the State testified about the Bureau’s strict
process, which verified the receipts and contracts between the funeral home
and Mother. The State confirmed that the Bureau independently verifies
whether there are other monies assisting Mother and takes these monies
into account when calculating restitution. Brown’s counsel noted the
funeral amount paid to Mother was less than the total cost of the funeral,
showing the Bureau took some of the monies Mother received from outside
sources into account.

                               DISCUSSION

¶5             The record reveals sufficient evidence upon which the judge
could determine Brown is responsible for paying $1,485.29 in restitution.
The record further reflects all proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure, Brown was represented by
counsel at all stages of the proceedings, and he validly waived his right to
be present at the hearing. See State v. Conner, 163 Ariz. 97, 104 (1990) (right


                                       2
                              STATE v. BROWN
                             Decision of the Court

to counsel); see also State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present
at critical stages).

                                CONCLUSION

¶6            We have reviewed the entire record for arguable issues of law
and find none. We therefore affirm the court’s restitution order. See Leon,
104 Ariz. at 300–01.

¶7            Defense counsel’s obligations pertaining to Brown’s
representation in this appeal have ended. Counsel must only inform Brown
of the outcome of this appeal and his future options, unless, upon review,
counsel finds “an issue appropriate for submission” to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). Brown has thirty days from the date of this decision to
proceed, if he desires, with a pro per motion for reconsideration or petition
for review.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                          3